Exhibit 10.13

 

EXECUTIVE BONUS PROGRAM

 

Executives of the Company are generally compensated through base salary,
performance based annual bonus and long-term option grants. This approach allows
the company to annually review the performance of the executive against their
individual goals, corporate or divisional goals and overall market
considerations.

 

The potential realization from these awards is directly related to the
continuing success of the Company as measured by increasing shareholder value.

 

Each year, the company sets specific strategic goals by which each executive is
measured. Individual performance factors are relevant to the area of
responsibility for each executive, and include division performance where
appropriate.

 

Executive compensation is evaluated against other comparable salary and
incentive data within the medical device industry. Each year, the Compensation
Committee reviews this data for each executive and recommends to the Hologic
Board of Directors a compensation strategy for each of the executive officers.
Incentive cash bonuses, where applicable are awarded annually and may represent
up to 150% of the executives base compensation. Actual bonuses awarded to
executives are subject to the discretion of the Compensation Committee.

 

Chief Executive Officer Relocation Bonus

 

In January 2001, to assist John W. Cumming, the Company’s Chairman, Chief
Executive Officer and a director, in the purchase of a local primary residence
in connection with his initial relocation to Danbury, Connecticut to take on the
position of Senior Vice President and President of Lorad, the Company loaned
Mr. Cumming the principal amount of $300,000 pursuant to a promissory note. In
August 2001, in connection with Mr. Cumming’s move to the Company’s
Massachusetts headquarters in order to assume the position of Chief Executive
Officer and President, the Company loaned Mr. Cumming an additional principal
amount of $200,000. This additional $200,000 loan was consolidated with the
original loan into one $500,000 promissory note on the same terms as the
original loan. The promissory note bears interest at the rate of 7.0% per year.
In April 2002, the Board of Directors deferred the payment obligations under the
note by one year, such that the note is now required to be repaid in quarterly
installments of $41,666 plus interest, commencing April 1, 2003 until paid in
full no later than April 1, 2006. In the event that the Company undergoes a
change of control, the balance of the note will be forgiven. In the event
Mr. Cumming’s employment with the Company is terminated, either voluntarily or
for cause, Mr. Cumming has agreed to repay the balance of the note.

 

In December 2002, in recognition of the exceptional service rendered to the
Company by Mr. Cumming, the Compensation Committee of the Board of Directors
approved a special bonus program to provide Mr. Cumming with the funds necessary
to pay the quarterly installments due under the loan. Under the special bonus
program, for so long as Mr. Cumming remains an officer of the Company and there
are amounts remaining to be repaid under the loan, the Company will pay
Mr. Cumming a special quarterly bonus equal to the amount due under the loan,
including interest due, plus an additional payment equal to the taxes due as a
result of the special bonus and such additional payment, such that the
net-after-tax special quarterly bonus to be received by Mr. Cumming will equal
the principal and interest then due under the loan. During fiscal 2005, the
Company paid Mr. Cumming approximately $313,000 under this special bonus
program. As of September 24, 2005, an aggregate of $166,664 of principal on this
loan remains outstanding.